— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (D’Amaro, J.), rendered December 6, 1984, convicting him of burglary in the third degree and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
We agree with the hearing court’s finding that the arresting officers had probable cause to believe that a crime had been committed and that the defendant was 1 of the 3 perpetrators. We note that any question regarding the suggestiveness of the identification procedures was specifically waived by defense counsel, apparently as a matter of strategy.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contentions regarding the evidentiary value to be given to the testimony of the accomplice are without merit (see, People v Serrapica, 127 AD2d 861, lv denied 69 NY2d 955).
The defendant’s remaining contentions have not been preserved for appellate review (CPL 470.05 [2]). Mollen, P. J., Mangano, Thompson and Brown, JJ., concur.